Title: To Benjamin Franklin from Katherine French, 1 March 1771
From: French, Katherine
To: Franklin, Benjamin

My dear Sir
Friday 1st. March. [1771]
I return you my Thanks for the unquestionable proof you have given of your approbation, of the Work I sent you. I made my friend extremely happy in shewing your Letter to him. When I am in possession of the other 5 sets Will dispatch them to your House. I was unwilling my friend Miss Jennings’s civil acknowledgement of your kind favor, should wait a moment, therefore hope you will forgive the present trouble. Am with the utmost esteem your obliged and very humble Servant
Kath. French
 Addressed: To / Doctor Franklin.